--------------------------------------------------------------------------------


EXHIBIT 10.2


CONTRACT No. 38171


CLEVELAND HOPKINS INTERNATIONAL AIRPORT


AMENDMENT NO. 3


to


AGREEMENT AND LEASE


between


City of Cleveland, Ohio
Lessor


and


Continental Airlines, Inc.
Lessee




THIS AMENDMENT NO. 3 TO AGREEMENT AND LEASE (“Third Amendment”) is entered into
this ____ day of ________, 2009 (“Effective Date”), by and between the City of
Cleveland (“City”), a municipal corporation of the State of Ohio, acting by and
through its Director of Port Control (“Director”), pursuant to the authority of
Ordinance No. 1457-08, passed by the Council of the City on November 10, 2008
and Continental Airlines, Inc., a corporation organized and existing under the
laws of the State of Delaware and authorized to do business as a foreign
corporation in the State of Ohio (“Airline”), duly authorized by resolution of
its Board of Directors, represented herein by an authorized officer.


RECITALS:


WHEREAS, the City owns and operates the Airport; and


WHEREAS, the City and Airline are party to an Agreement dated January 1, 1976
(the “Original Agreement”) whereby the Airline operates at the Airport; and


WHEREAS, the City and Airline entered in to Amendment No. 1 to the Original
Agreement effective January 1, 2006 to extend the term of, and amend certain
provisions of, the Original Agreement (“Amendment No. 1”) and an Amendment No. 2
to the Original Agreement dated April 1, 2007 to issue rent credits to Airline
(“Amendment No. 2”, together with the Original Agreement and Amendment No. 1,
the “Amended Agreement”)); and


WHEREAS, the City and Airline wish to further amend the Amended Agreement as set
forth herein; and


WHEREAS, all capitalized terms contained herein and not otherwise defined are
used as defined in the Amended Agreement.


NOW THEREFORE, in consideration of the foregoing, the payments and the mutual
promises contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the parties hereto represent, warrant, covenant and agree
as follows:


ARTICLE I.                                                      EXCLUSIVE LEASED
PREMISES


The Exclusive Leased Premises as described in Exhibit H to Amendment No. 1 are
hereby increased effective June 1, 1008 by approximately 6,302 square feet as
set forth on Exhibit “A” attached hereto and by this reference incorporated
herein.  Airline shall pay an annual rental to the City for this additional
Exclusive Leased Premises at the per square foot rates set out in Article 7.03
of the Original Agreement.


ARTICLE II.                                                      ATTACHMENTS TO
AMENDENT NO. 2


The following documents attached hereto are hereby incorporated into and made a
part of this Amendment No. 2:


1.  
Ordinance No. 1457-08

2.  
Exhibit “A” – Exclusive Leased Premises



ARTICLE III.                                           CONFIRMATION OF AMENDED
AGREEMENT


All terms and provisions of the Amended Agreement not expressly modified herein
shall remain in full force and effect.


IN WITNESS WHEREOF, the parties have caused this Amendment No. 3 to be executed
as of the day and year first written above.




CITY OF
CLEVELAND                                                                                                           CONTINENTAL
AIRLINES, INC.




By:  /s/ Ricky D.
Smith                                                                                                        By:   /s/
Holden Shannon      
       Ricky D. Smith
       Director of Port Control


Date:  April 3,
2009                                                                                                     Date:   March
31, 2009      










This instrument is hereby
approved as to legal form and
correctness  April 2, 2009


Robert J. Triozzi
Director of Law


By: /s/ Jack M. Arnold   
      Jack M. Arnold
      Assistant Director of Law






Floor Plan 1 [floorplan1.jpg]Floor Plan 2 [floorplan2.jpg]Floor Plan 3
[floorplan3.jpg]

 
 

--------------------------------------------------------------------------------

 

Ord. No. 1157-08.
By Council Members Kelley, Cimperman and Sweeney (by departmental request).
An emergency ordinance authorizing the Director of Port Control to enter into
one or more amendments to Contract No. 31263 and 38171 with Northwest Airlines,
Inc. and Continental Airlines, Inc. to adjust the leased premises under their
respective leases.
Whereas, both Northwest Airlines, Inc. (“Northwest”) and Continental Airlines,
Inc. (“Continental”) have current leases of space in Cleveland Hopkins
International Airport terminal needed for their respective day-to day
operations; and
Whereas, they desire to add or delete space to their leased premises and
exchange certain portions of such leased premises with one another; and
Whereas, this ordinance constitutes an emergency measure proving for the usual
daily operation of a municipal department; now, therefore.
Be it ordained by the Council of the City of Cleveland:
Section 1.  That the Director of Port Control is authorized to enter into one or
more amendments to Contract No. 31263, as amended, with Northwest to modify the
existing leased premises under their lease, effective June 1,
2008.  Approximately 1,467.67 square feet will be deleted from Northwest’s
leased premises under Contract No. 31263.  Any reduction in the total rental
amount as a result of this adjustment in the leased premises will be established
in the amendment or amendments.  All other terms and conditions contained in
Contract No. 31263, as amended, shall remain the same.
Section 2.  That the Director of Port Control is authorized to enter into one or
more amendments to Contract No. 38171, as amended, with Continental to modify
the existing leased premises under their lease, effective June 1,
2008.  Approximately 6,302.00 square feet will be added to Continental’s leased
premises under Contract No. 38171.  Any increase in the total rental amount as a
result of this adjustment in the leased premises will be established in the
amendment or amendments.  All other terms and conditions contained in Contract
No. 38171, as amended, shall remain the same.
Section 3.  That the amendments to the leases authorized in this ordinance shall
be prepared by the Director of Law.
Section 4.  That this ordinance is declared to be an emergency measure and,
provided it receives the affirmative vote of two-thirds of all the members
elected to Council, it shall take effect and be in force immediately upon its
passage and approval by the Mayor; otherwise it shall take effect and be in
force from and after the earliest period allowed by law.
Passed November 10, 2008.
Effective November 14, 2008.


 










